Order modified by striking out the provision that plaintiff waive all claim to relief under the first paragraph of its demand for judgment and amend its complaint by striking out said paragraph, and as so modified affirmed, without costs. No opinion. Settle order on notice; the date for the examination to proceed to be fixed in the order. Present — Clarke, P. J., Dowling, Smith, Finch and McAvoy, JJ.; Smith, J., dissenting and voting to modify by confining the examination to the conspiracy alleged to injure the plaintiff’s business.